Matter of Diane T. v Lydia Tamelka T. (2014 NY Slip Op 06865)
Matter of Diane T. v Lydia Tamelka T.
2014 NY Slip Op 06865
Decided on October 9, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 9, 2014Gonzalez, P.J., Saxe, DeGrasse, Richter, Clark, JJ.


13176

[*1] In re Diane T., Petitioner-Appellant,
vLydia Tamelka T., et al., Respondents-Respondents.
Larry S. Bachner, Jamaica, for appellant.
Douglas H. Reiniger, New York, for Lydia Tamelka T., respondent.
Steven N. Feinman, White Plains, for Shaw Michael N., respondent.
Zachary W. Carter, Corporation Counsel, New York (Scott Shorr of counsel), for municipal respondent.
Order, Family Court, Bronx County (Ruben A. Martino, J.), entered on or about February 27, 2013, which, after a hearing, dismissed petitioner grandmother's article 6 petition for visitation of the subject children, unanimously affirmed, without costs.
Initially, we reject petitioner' contention that she had a right to assigned counsel pursuant to Family Ct Act § 262 (see Matter of Randolph W. v Commissioner of Social Servs., 105 AD3d 414 [1st Dept 2013], lv dismissed 21 NY3d 1034 [2013]).
Petitioner failed to demonstrate that she had standing to pursue visitation, or that visitation would be in the subject children's best interests (see Domestic Relations Law § 72[1]; Matter of E.S. v P.D., 8 NY3d 150, 157 [2007]). Petitioner visited the subject children twice after their births, and was unable to demonstrate a sufficient existing relationship with them. She also failed to show that conditions exist where "equity would see fit to intervene" (Domestic Relations Law
§ 72[1]; see Matter of Emanuel S. v Joseph E., 78 NY2d 178, 182-183 [1991]).
Even assuming petitioner had standing, the evidence shows that the Family Court [*2]properly determined that the children's best interests would be served by denying the petition, particularly as petitioner lacked any meaningful relationship with the children (see Matter of Wilson v McGlinchey, 2 NY3d 375, 380 [2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 9, 2014
CLERK